Citation Nr: 1020573	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-12 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for 
posttraumatic stress disorder (PTSD) for the period from 
November 1, 2005, to August 15, 2006. 

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and/or PTSD.

4.  Entitlement to service connection for a skin disorder of 
the bilateral legs, to include as a result of herbicide 
exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and November 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in March 2010; a transcript of that hearing 
is associated with the claims file.

The issues of entitlement to service connection for 
hypertension and a skin disorder of the bilateral legs are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  From November 1, 2005, to August 15, 2006, the Veteran's 
PTSD is manifested by unstable relationships, poor 
frustration tolerance, depression, lethargy, sleep 
disturbance, anger issues, chronic worries, psychological 
reactivity, sadness, avoidance of people, hypervigilance, 
hyperarousal, hyperstartle response, nightmares, intrusive 
thoughts/memories, and flashbacks, without evidence of more 
severe symptomatology warranting a higher rating.    

2.  A bilateral knee disorder is not related to any disease, 
injury, or incident of service and arthritis was not 
manifested within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no 
higher, for PTSD for the period from November 1, 2005, to 
August 15, 2006,  have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code 9411.  

2.  A bilateral knee disorder was not incurred in or 
aggravated by the Veteran's active duty military service and 
may not be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

With respect to the Veteran's PTSD claim decided herein, the 
Board observes that he has appealed with respect to the 
propriety of the initially assigned evaluation for his PTSD 
from the original grant of service connection.  Specifically, 
in a November 2009 rating decision, the RO granted service 
connection for PTSD and assigned an initial noncompensable 
evaluation, effective November 1, 2005, and a 30 percent 
evaluation, effective August 15, 2006.  While the Veteran did 
not submit a notice of disagreement as to the assigned 
evaluations, the November 2009 rating decision informed him 
that the grant of service connection for PTSD only partially 
resolved the issue on appeal as no compensation was awarded 
for the period prior to August 15, 2006.  Therefore, the 
issue on appeal involves the propriety of the initially 
assigned noncompensable evaluation for the Veteran's PTSD for 
the period prior to August 15, 2006, which stems from the 
original grant of service connection in the November 2009 
rating decision. 

VA's General Counsel has held that no VCAA notice is required 
for downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board notes that the Court 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, 
the Veteran's claim for service connection for PTSD was 
granted and an initial rating was assigned in the November 
2009 rating decision.  Therefore, as the Veteran has appealed 
with respect to the initially assigned rating, no additional 
38 U.S.C.A. § 5103(a) notice is required because the purpose 
that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).   

Pertinent to the Veteran's claim of entitlement to service 
connection for a bilateral knee disorder decided herein, the 
Board finds that VA has satisfied its duty to notify under 
the VCAA.  In this regard, a November 2005 letter, sent prior 
to the May 2006 rating decision, advised the Veteran of the 
evidence and information necessary to substantiate his 
service connection claim as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
The Board observes that the Veteran was not informed of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  Despite the inadequate notice 
provided to the Veteran on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
Veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claims.  

Relevant to the duty to assist, the Veteran's service 
treatment and personnel records as well as post-service VA 
medical records, private treatment records, and Social 
Security Administration (SSA) records have been obtained and 
considered.  He has not identified any additional, 
outstanding records necessary to decide his pending appeal.  
Additionally, the Veteran was provided with VA examinations 
in February 2009, with an addendum in June 2009, and 
September 2009 in order to adjudicate his service connection 
and initial rating claims, respectively.  Neither the Veteran 
nor his representative have argued that such examinations are 
inadequate to decide the claims adjudicated herein.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Initial Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran is service-connected for PTSD, which has been 
evaluated as noncompensably disabling from November 1, 2005, 
to August 15, 2006, and as 30 percent disabling thereafter.  
The issue before the Board involves only the first period 
where an initial noncompensable evaluation has been assigned.  
At the Veteran's March 2010 Board hearing, he and his 
representative argued that he should be awarded an initial 30 
percent evaluation for his PTSD for the period prior to 
August 15, 2006, as his symptomatology, to include 
nightmares, difficulty sleeping, and avoidance of groups, has 
remained consistent since November 1, 2005.  

The Veteran's PTSD is currently evaluated under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under such regulations, ratings are 
assigned according to the manifestation of particular 
symptoms.  The use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

A 10 percent disability rating requires:  occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are: occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 100 percent rating are: total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board acknowledges that the medical evidence of record 
does not reflect a diagnosis or treatment for PTSD prior to 
August 15, 2006, when the Veteran contacted the VA Medical 
Center in Vancouver, Washington, and requested referral to 
the PTSD clinic due to nightmares of his Vietnam experiences.  
However, the Board concludes that evidence as a whole, to 
include treatment records as well as the Veteran's lay 
statements, supports the finding that his PTSD symptomatology 
of unstable relationships, poor frustration tolerance, 
depression, lethargy, sleep disturbance, anger issues, 
chronic worries, psychological reactivity, sadness, avoidance 
of people, hypervigilance, hyperarousal, hyperstartle 
response, nightmares, intrusive thoughts/memories, and 
flashbacks has been consistent since the grant of service 
connection and, therefore, an initial 30 percent rating, but 
no higher, for PTSD for the period from November 1, 2005, to 
August 15, 2006, is warranted.  

Specifically, in July 2004, VA treatment records reflect, 
upon PTSD screening, the Veteran indicated that he had 
witnessed or experienced an event that involved actual or 
threatened death or serious injury and felt distant/cut off 
and super alert, watchful, and on guard.  Additionally, in 
September 2006, a month after requesting referral to the PTSD 
clinic, the Veteran stated that he believed he may have long-
standing PTSD related to his military experiences in Vietnam 
and reported symptoms of sadness, avoidance of people, 
hypervigilance, hyperarousal, hyperstartle response, 
nightmares twice a week, intrusive memories, and flashbacks.  

In an April 2008 psychological evaluation for SSA disability 
purposes, the examiner noted that the Veteran acknowledged a 
long-term history of depression and anxiety beginning 
following his discharge from the military.  The Veteran 
described a long-term history of unstable relationships, poor 
frustration tolerance, social isolation, and underlying 
depression.  It was also noted that the Veteran's depression 
had increased over the last couple of years as such had been 
exacerbated by his retirement and medical issues.  The 
Veteran reported periods of lethargy/fatigue, ongoing sleep 
disturbance, intrusive thoughts, chronic worries, and anger 
issues.  The examiner also noted that the Veteran described 
numerous symptoms associated with PTSD including a long 
history of nightmares and flashbacks, hypervigilance, 
emotional triggers, emotional arousal, and psychological 
reactivity.  Following a clinical interview and the review of 
limited historical records, the examiner observed that the 
Veteran described his past and present functioning in terms 
that suggested the he suffered from chronic PTSD over the 
years and has just begun to receive adequate treatment.  The 
examiner further noted that the Veteran had indicated that, 
over the years, he had been plagued with intrusive thoughts, 
nightmares and flashbacks, and hypervigilance.  The diagnosis 
was chronic PTSD. 

Additionally, at his March 2010 Board hearing, the Veteran 
testified that his PTSD symptomatology of nightmares, sleep 
disturbance, and avoidance of groups has remained constant 
since November 1, 2005.  

The Board observes that a 30 percent evaluation is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  In this case, the Board 
finds that the Veteran meets the criteria for such a rating 
for the period from November 1, 2005, to August 15, 2006, as 
the medical and lay evidence of record reflects symptoms of 
unstable relationships, poor frustration tolerance, 
depression, lethargy, sleep disturbance, anger issues, 
chronic worries, psychological reactivity, sadness, avoidance 
of people, hypervigilance, hyperarousal, hyperstartle 
response, nightmares, intrusive thoughts/memories, and 
flashbacks during the period in question.  

However, the evidence does not demonstrate that the Veteran 
experiences more severe PTSD symptomatology warranting an 
initial evaluation in excess of 30 percent for the period 
from November 1, 2005, to August 15, 2006.  In this regard, 
pertinent to the criteria referable to a 50 percent rating, 
there is no evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  
Likewise, the Board finds that the manifestations of the 
Veteran's PTSD, as described above, does not result in 
symptomatology more nearly approximating the criteria for a 
70 or 100 percent rating.  

In this regard, the Board is cognizant of the fact that the 
Veteran retired in June 2004.  At his September 2009 VA 
examination and March 2010 Board hearing, he reported that 
his retirement was due, in part, to his PTSD symptomatology 
of irritability, attitude problems, and difficulty in getting 
along with others.  However, SSA records reflect that the 
Veteran was determined to be disabled as of June 1, 2004, due 
to a primary diagnosis of degenerative joint disease of the 
bilateral knees and a secondary diagnosis of obesity.  
Records included in SSA's determination reflect that, in 
April 2006, Dr. Goei indicated that the Veteran's orthopedic 
problems prevented him from employment.  Additionally, such 
show that the Veteran reported quitting work in June 2004 
because of problems getting around at work, falling asleep at 
work, problems with his blood sugar levels, and sleep apnea 
affecting sleep.  SSA concluded that the Veteran retired from 
his long-time work as a systems analyst due to his medical 
conditions.  As such, the Veteran was deemed unemployable due 
to a primary diagnosis of degenerative joint disease of the 
bilateral knees and a secondary diagnosis of obesity.  
Moreover, at the Veteran's March 2006 VA diabetes mellitus 
examination, he reported that he retired as a computer 
software analyst because he could not sit still in a chair 
due to his knee pain and orthopedic problems.  Therefore, the 
Board finds that the Veteran's PTSD does not result in total 
occupational impairment for the period from November 1, 2005, 
to August 15, 2006.  

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected PTSD for the period from November 1, 2005, to 
August 15, 2006; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected PTSD with 
the established criteria found in the rating schedule.  The 
Board finds that the Veteran's PTSD symptomatology is fully 
addressed by the rating criteria under which such disability 
is rated.  There are no additional symptoms of his PTSD that 
are not addressed by the rating schedule.  Therefore, the 
Board finds that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology for his 
service-connected disability.  As such, the Board finds that 
the rating schedule is adequate to evaluate the Veteran's 
disability picture.  Moreover, to the extent that the 
Veteran's PTSD may interfere with his employability, such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there 
are no attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
the Board observes that, as discussed previously, while the 
Veteran has claimed that his PTSD symptomatology of 
irritability, attitude problems, and difficulty in getting 
along with others resulted in his retirement in June 2004, 
the record reflects that the Veteran was rendered 
unemployable by his nonservice-connected bilateral knee 
disorder and obesity.  Moreover, insofar as the Veteran's 
PTSD interferes with his employability, the Board finds that 
such is contemplated by his assigned evaluation under the 
rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Therefore, while the Veteran has claimed interference with 
his employability due to his service-connected PTSD, the 
Board finds that such does not render him unemployable.  
Consequently, as the Board has determined that a claim for 
TDIU has not been raised by the Veteran or the evidence of 
record, no further consideration of such is necessary. 

In sum, the Board finds that an initial rating of 30 percent 
is warranted for the Veteran's PTSD for the period from 
November 1, 2005, to August 15, 2006.  The Board, however, 
finds that the preponderance of the evidence is against the 
Veteran's claim for an initial rating in excess of 30 percent 
for his PTSD during such time period.  In denying an initial 
rating in excess of 30 percent, the Board finds the benefit 
of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection Claim

At his March 2010 Board hearing and in documents of record, 
the Veteran contends that he has a current bilateral knee 
disorder as a result of injuries during service.  
Specifically, he alleges that he repeatedly injured his knees 
when jumping off a platform five to six feet high four times 
a day as part of his duties in the military.  Therefore, the 
Veteran claims that service connection is warranted for a 
bilateral knee disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that, in 
January 1963, he injured his left knee playing basketball.  A 
strain of the medial collateral ligament was diagnosed.  Also 
in January 1963, it was noted that the Veteran hit his right 
knee playing basketball.  No diagnosis was provided, but it 
was observed that the Veteran had tenderness over the 
proximal lateral aspect of the patella.  A record dated in 
March 1962 reflects complaints of marked swelling and 
tenderness of the right knee after the Veteran fell on ice.  
The impression was internal derangement.  In April 1963, it 
was observed that the Veteran fell on his left knee.  The 
diagnosis was contusion of the left knee.  The remainder of 
the Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses referable to his 
bilateral knees and, upon clinical evaluation at his April 
1966 separation examination and his February 1967 assignment 
examination, his lower extremities were normal.  
Additionally, it was noted in February 1967 that the Veteran 
was grounded from flying in October 1965 because of recurrent 
episodes of airsickness in combat situations.  

Post-service treatment records reflect diagnoses of 
degenerative joint disease of the bilateral knees, which 
ultimately resulted in total knee replacements.  Private 
treatment records reflect that, in September 2004, it was 
observed that the Veteran had chronic knee problems for the 
prior six years and had meniscal surgery on the left knee 
twice.  In December 2004, it was noted that the Veteran 
injured his right knee while golfing.  A July 2005 record 
reflects that the Veteran complained of right knee pain for 
the prior three years.  It was observed that he had two 
arthroscopies on the left knee.  Likewise, an August 2004 VA 
treatment record reflects complaints of bilateral knee pain 
with a gradual onset over the last five to six years.  It was 
noted that the Veteran had two prior surgeries on the left 
knee and none on the right knee.  Degenerative joint disease 
was diagnosed.  A November 2007 record shows that the Veteran 
reported having pain in his bilateral knees since 1962-1963, 
but such had increased in the past seven years.  In September 
2008 and January 2009, the Veteran underwent total right and 
left knee replacements, respectively. 

As the Veteran had a diagnosis of bilateral degenerative 
joint disease prior to his total knee replacements, the Board 
has first considered whether service connection is warranted 
for arthritis of the bilateral knees on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
arthritis to a degree of 10 percent within the one year 
following his service discharge in April 1966.  As such, 
presumptive service connection is not warranted for arthritis 
of the bilateral knees.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

With respect to whether the Veteran's bilateral knee disorder 
is related to his military service, he was afforded a VA 
examination in February 2009 to resolve such question.  At 
that time, the claims file was not available for review by 
the examiner.  The examiner noted that the Veteran had 
undergone total knee arthroplasty of the bilateral knees as a 
result of his progressive severe degenerative changes of the 
bilateral knees.  He also recorded the Veteran's subjective 
complaints and conducted a physical examination.  Thereafter, 
he diagnosed bilateral knee degenerative changes, status 
post-total knee arthroplasty.  

The examiner noted that the Veteran complained of right and 
left knee pain while in the military.  He also observed that 
the Veteran reported that his knee pain began during basic 
training and continued throughout the service.  He noted that 
the Veteran indicated that he was told that, if he wanted to 
fly, he should stop complaining about his knees and, as such, 
he did not complain about his knees further and was able to 
work into a second mechanic position on a P2V Neptune 
airplane.  The examiner stated that the Veteran reported that 
such required jumping approximately five feet to the ground 
in order to disembark the plane.  It was noted that the 
Veteran performed such duties for approximately a year and a 
half; however, due to his knee pain, he was grounded and 
given the term combat fatigue.  The examiner observed that 
the Veteran reported that he was actually grounded due to the 
fact that he could no longer get down from the plane by 
jumping the five feet and, since they were in a combat 
situation, the term combat fatigue was used.  The examiner 
further noted that, after the Veteran's service discharge, he 
continued to have bilateral knee pain, which was subsequently 
diagnosed as bilateral knee degenerative arthritis and 
ultimately required total knee arthroplasties.  

The examiner stated that, based on the history and 
information provided to him, it was reasonable to conclude 
that the Veteran's bilateral knee complaints that began in 
the military could result in degenerative changes; however, 
he further indicated that, given that there was no claims 
file to review, he was unable to resolve the issue without 
resort to mere speculation.

As such, the claims file was provided to the February 2009 VA 
examiner and, in June 2009, he provided an addendum opinion.  
In such opinion, the examiner stated that, upon review of the 
claims file, there was documentation that the Veteran was 
offered and recommended for reenlistment, but did not intend 
to reenlist on board.  Additionally, the examiner noted that, 
on medical examination in February 1967, it was recorded that 
the Veteran was grounded secondary to airsickness in combat 
and reassignment of duties.  The examiner concluded that, 
given the inconsistencies of the history and information 
given by the Veteran versus what is documented in the claims 
file, it was his opinion that the Veteran's bilateral knee 
condition was less likely as not caused by results of 
injuries that he sustained while in the service, and any 
degenerative changes would not be secondary to such a 
condition.  

As the VA examiner based his opinion on a review of the 
claims file, the Veteran's subjective history, and a physical 
examination, the Board accords great probative weight to such 
opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  
Moreover, there is no contrary medical opinion of record. 

The Board notes that the Veteran has contended on his own 
behalf that his bilateral knee disorder is related to his 
military service, to include his in-service knee injuries.  
While he is competent to testify as to his bilateral knee 
symptomatology as well as his in-service injuries, he is not 
competent or qualified, as a layperson, to render an opinion 
concerning the complex medical relationship between his 
bilateral knee disorder, which has been diagnosed as 
degenerative joint disease prior to his total bilateral knee 
replacements, and his in-service injuries.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While the Board acknowledges that 
the United States Court of Appeals for the Federal Circuit 
has held that lay testimony could, in certain circumstances, 
constitute competent nexus evidence, see Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant 
case, the Board finds that the question regarding the 
potential relationship between the Veteran's bilateral knee 
disorder and his in-service knee injuries to be complex in 
nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  
Therefore, the Board finds the Veteran's statements regarding 
a nexus between his bilateral knee disorder and in-service 
injuries to be of little probative value as he is not 
competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his bilateral knee disorder, as 
well as his allegations of continuity of bilateral knee 
symptomatology, are outweighed by the competent and probative 
June 2009 VA medical opinion disassociating such from his 
military service.  Therefore, the Board finds that service 
connection for a bilateral knee disorder is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a bilateral knee disorder.  As such, 
that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An initial rating of 30 percent, but no higher, for PTSD for 
the period from November 1, 2005, to August 15, 2006, is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

Service connection for a bilateral knee disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims of entitlement to service connection for hypertension 
and a skin disorder of the bilateral legs so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claim that he is entitled to 
service connection for hypertension, he contends that such 
disease is caused or aggravated by his service-connected 
diabetes mellitus and/or PTSD.  Upon a review of the record, 
the Board finds that a remand is necessary in order to afford 
him a VA examination so as to determine the nature and 
etiology of such disease.  In this regard, the Board observes 
that the Veteran was afforded a VA diabetes mellitus 
examination in March 2006.  At such time, it was noted that 
the Veteran was diagnosed with diabetes mellitus type II in 
1998 and had been on hypertension medication since 2002, 
which is when he believed he was diagnosed with hypertension.  
The examiner diagnosed essential hypertension and stated that 
such was not related to diabetes mellitus.  However, the 
examiner did not offer an opinion as to whether the Veteran's 
hypertension had been aggravated by his service-connected 
diabetes mellitus.  Moreover, following the March 2006 VA 
examination, service connection for PTSD was awarded in a 
November 2009 rating decision and, at the Veteran's March 
2010 Board hearing, he testified that his service-connected 
PTSD may have caused or aggravated his hypertension.  
Therefore, the Board finds that a remand is necessary in 
order to afford the Veteran a VA examination so as to 
determine the nature and etiology of his hypertension.  

Regarding the Veteran's claim of entitlement to service 
connection for a skin disorder of the bilateral legs, he has 
contended that he has had a rash on his legs since 1966 while 
on active duty.  He alleges that such waxes and wanes, but 
has been consistently present from the time of his service 
discharge to the present time.  The Veteran further claims 
that the rash is due to exposure to aviation fuels, which he 
came into contact with as part of his military duties, and 
herbicides, which he was exposed to while in Vietnam.  The 
Board notes that, at the time of the Veteran's March 2006 VA 
examination, he had a blotchy appearing patch-like rash that 
he stated had been present since the 1960's.  The examiner 
determined that the Veteran's rash was likely not directly 
associated with diabetes as such began in the 1960's 
according to the Veteran.  The examiner further indicated 
that etiology was not certain.  However, the examiner did not 
offer an opinion regarding whether such was a result of the 
Veteran's in-service exposure to aviation fuel and/or 
herbicides, or whether such has been present from the time of 
his service discharge to the present time.  Therefore, a 
remand is necessary in order to afford the Veteran a VA 
examination so as to determine the nature and etiology of his 
skin disorder of the bilateral legs.

Additionally, while on remand, the Veteran should be 
requested to identify any outstanding treatment records 
relevant to his hypertension and skin disorder of the 
bilateral legs.  Thereafter, all identified records, as well 
as those dated from October 2009 to the present from the 
Vancouver, Washington, division of the Portland, Washington, 
VA Medical Center should be obtained for consideration in his 
appeal.  

The Board also observes that the VCAA and implementing 
regulations impose obligations on VA to provide claimants 
with notice and assistance.  As the Veteran was not provided 
with notice of the information and evidence necessary to 
establish his claim of entitlement to service connection for 
hypertension on a secondary basis, a remand is necessary to 
provide the Veteran with proper VCAA notice.  Additionally, 
relevant to his claims for service connection for 
hypertension and a skin disorder of the bilateral legs, the 
Veteran was not provided with notice of the information and 
evidence necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  
Therefore, on remand, such notification should be provided.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claim for hypertension on a 
secondary basis.  Additionally, relevant 
to his claims for service connection for 
hypertension and a skin disorder of the 
bilateral legs, the Veteran should be 
provided notice of the information and 
evidence necessary to establish a 
disability rating and an effective date in 
accordance with Dingess/Hartman, supra. 

2.  Request that the Veteran identify any 
outstanding treatment records relevant to 
his hypertension and skin disorder of the 
bilateral legs.  After securing any 
necessary authorization from him, obtain 
all identified treatment records, to 
include those from the Vancouver, 
Washington, division of the Portland, 
Washington, VA Medical Center dated from 
October 2009 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of his hypertension.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should offer an 
opinion on the following:

(A)  Is it is likely, unlikely, or at 
least as likely as not that the 
Veteran's hypertension was caused or 
aggravated by his diabetes mellitus?

(B)  Is it is likely, unlikely, or at 
least as likely as not that the 
Veteran's hypertension was caused or 
aggravated by his PTSD?

(C)  Is it is likely, unlikely, or at 
least as likely as not that the 
Veteran's hypertension is directly 
related to his military service or 
manifested within one year of his 
April 1966 service discharge?

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his 
hypertension and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of his skin disorder 
of the bilateral legs.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  
The examiner should identify all current 
diagnoses referable to the skin of the 
Veteran's bilateral legs.  Thereafter, the 
examiner should offer an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that any currently 
diagnosed skin disorder of the bilateral 
legs is related to the Veteran's military 
service, to include exposure to aviation 
fuel and/or herbicides.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his skin 
disorder of the bilateral legs and the 
continuity of symptomatology.  The 
rationale for any opinion offered should 
be provided.  

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


